Name: 93/623/EEC: Commission Decision of 20 October 1993 establishing the identification document (passport) accompanying registered equidae
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  health;  tariff policy;  means of agricultural production;  trade
 Date Published: 1993-12-03

 Avis juridique important|31993D062393/623/EEC: Commission Decision of 20 October 1993 establishing the identification document (passport) accompanying registered equidae Official Journal L 298 , 03/12/1993 P. 0045 - 0055 Finnish special edition: Chapter 3 Volume 53 P. 0219 Swedish special edition: Chapter 3 Volume 53 P. 0219 COMMISSION DECISION of 20 October 1993 establishing the identification document (passport) accompanying registered equidae (93/623/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/427/EEC of 26 June 1990 on the zootechnical and genealogical conditions governing intra-Community trade in equidae (1), and in particular the first subparagraph of Article 8 (1) thereof, Whereas an identification document accompanying registered equidae must permit the origin of the animals to be traced and must contain all details of the pedigrees of equidae; Whereas on 26 June 1990 the Council adopted Directive 90/426/EEC on animal health conditions governing the movement and import from third countries of equidae (2), as last amended by Directive 92/36/EEC (3), whereas, in accordance with that Directive, special health certificates have been drawn up for imports of registered horses; whereas such certificates refer to the identification document (passport); Whereas, pursuant to Directive 90/426/EEC, the identification document is to be issued by the breeding authority or any other competent authority of the country of origin of the animal which manages the studbook or register for that breed of animal or any international association or organization which manages horses for competition or racing; whereas the identification document must contain certain information on health affording a guarantee of the health status of equidae; Whereas, with a view to ensuring that registered equidae are identified and that all health information necessary is available, in particular as regards vaccinations and laboratory examinations, an identification document should be established; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee for Zootechnics, HAS ADOPTED THIS DECISION: Article 1 Identifications documents accompanying registered equidae must be in conformity with the provisions of the Annex. Article 2 Identification documents as referred to in Article 1: - may accompany registered equidae born before 1 January 1998, - must accompany registered equidae born on or after 1 January 1998. Article 3 This Decision is addressed to the Member States. Done at Brussels, 20 October 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 55. (2) OJ No L 224, 18. 8. 1990, p. 42. (3) OJ No L 157, 10. 6. 1992, p. 28. ANNEX IDENTIFICATION DOCUMENT FOR REGISTERED EQUIDAE PASSPORT General - Instructions I. Passports must contain all instructions needed for their use and the details of the competent authority which issued them. II. Information shown on passports A. Passports must contain the following information: 1. Section I: Owner The name of the owner or his agent must be stated. 2. Sections II and III: Identification The equid must be identified by the competent authority. 3. Section IV: Recording of identity checks Whenever laws and regulations so require, checks conducted on the identity of the equid must be recorded by the competent authority. 4. Sections V and VI: Vaccination record All vaccinations must be recorded in Section V (equine influenza only) and in Section VI (all other vaccinations). 5. Section VII: Laboratory health tests The results of all tests carried out to detect transmissible diseases must be recorded. B. Passports may contain the following information: Section VIII: Basic health requirements Section VIII states the basic health requirements. It lists the diseases which must be noted on the health certificate. SECTION I DÃ ©tails de droit de propriÃ ©tÃ © 1. Pour les compÃ ©titions, la nationalitÃ © du cheval est celle de son propriÃ ©taire. 2. En cas de changement de propriÃ ©taire, le passeport doit Ã ªtre immÃ ©diatement dÃ ©posÃ © auprÃ ¨s de l'organisation, l'association ou le service officiel l'ayant dÃ ©livrÃ © avec le nom et l'adresse du nouveau propriÃ ©taire afin de le lui transmettre aprÃ ¨s rÃ ©enregistrement. 3. S'il y a plus d'un propriÃ ©taire ou si le cheval appartient Ã une sociÃ ©tÃ ©, le nom de la personne responsable pour le cheval doit Ã ªtre inscrit dans le passeport ainsi que sa nationalitÃ ©. Si les propriÃ ©taires sont de nationalitÃ ©s diffÃ ©rentes, ils doivent prÃ ©ciser la nationalitÃ © du cheval. 4. Lorsque la FÃ ©dÃ ©ration Ã ©questre internationale approuve la location d'un cheval par une FÃ ©dÃ ©ration Ã ©questre nationale, les dÃ ©tails de ces transactions doivent Ã ªtre enregistrÃ ©s par la FÃ ©dÃ ©ration Ã ©questre nationale intÃ ©ressÃ ©e. Details of ownership 1. For competitive purposes, the nationality of the horse is that of its owner. 2. On change of ownership the passport must immediately be lodged with the issuing organization, association or official agency, giving the name and address of the new owner, for re-registration and forwarding to the new owner. 3. If there is more than one owner or the horse is owned by a company, then the name of the individual responsible for the horse must be entered in the passport together with his nationality. If the owners are of different nationalties, they have to determine the nationality of the horse. 4. When the FÃ ©dÃ ©ration Ã ©questre internationale approves the leasing of a horse by a national equestrian federation, the details of these transactions must be recorded by the national equestrian federation concerned. SECTION II (1) No d'identification: Identification No: (2) Nom: Name: (3) Sexe: Sex: (4) Robe: Colour: (5) Race: Breed: (6) par: by: (7 a) et: and: (7 b) par: by: (8) Date de naissance: Date of foaling: (9) Lieu d'Ã ©levage: Place where bred: (10) Naisseur(s): Breeder(s): (11) Certificat d'origine validÃ © le: par: Origin certificate validated on: by: - Nom de l'autoritÃ © compÃ ©tente: Name of the competent authority - Adresse: Address - No de tÃ ©lÃ ©phone: Telephone No: - No de tÃ ©lÃ ©copie: Fax number: - Signature: (nom en lettres capitales et qualitÃ © du signataire) Signature: (Name in capital letters and capacity of signatory) - Cachet Stamp SECTION III (2) Nom - Name: (5) Race - Breed: (3) Sexe - Sex: (4) Robe - Colour: (19) Signalement relevÃ © sous la mÃ ¨re par: Description taken with dam by: TÃ ªte: Head: Ant. G: Foreleg L: Ant. D: Foreleg R: Post G: Hindleg L: Post D: Hindleg R: Corps: Body: Marques: Markings: Le: On: (20) Circonscription: District: (21) Signature et cachet du vÃ ©tÃ ©rinaire agrÃ ©Ã © (ou de l'autoritÃ © compÃ ©tente) Signature and stamp of qualified veterinary surgeon (or competent authority) (en lettres capitales) (in capital letters) SECTION IV ContrÃ ´les d'identitÃ © du cheval dÃ ©crit dans ce passeport L'identitÃ © du cheval doit Ã ªtre contrÃ ´lÃ ©e chaque fois que les lois et rÃ ¨glements l'exigent: signer cette page signifie que le signalement du cheval prÃ ©sentÃ © est conforme Ã celui de la page du signalement. Identification of the horse described in this passport The identity of the horse must be checked each time this is required by rules and regulations and certified that it conforms with the description given on the diagram page of its passport. SECTION V Grippe Ã ©quine seulement Enregistrement des vaccinations Toute vaccination subie par le cheval doit Ã ªtre portÃ ©e dans le cadre ci-dessous de faÃ §on lisible et prÃ ©cise avec le nom et la signature du vÃ ©tÃ ©rinaire. Equine influenza only Vaccination record Details of every vaccination which the horse undergoes must be entered clearly and in detail, and certified with the name and signature of veterinarian. SECTION VI Maladies autres que la grippe Ã ©quine Enregistrement des vaccinations Toute vaccination subie par le cheval doit Ã ªtre portÃ ©e dans le cadre ci-dessous de faÃ §on lisible et prÃ ©cise avec le nom et la signature du vÃ ©tÃ ©rinaire. Diseases other than equine influenza Vaccination record Details of every vaccination which the horse undergoes must be entered clearly and in detail, and certified with the name and signature of veterinarian. SECTION VII ContrÃ ´les sanitaires effectuÃ ©s par des laboratoires Le rÃ ©sultat de tout contrÃ ´le effectuÃ © par un vÃ ©tÃ ©rinaire pour une maladie transmissible ou par un laboratoire agrÃ ©Ã © par le service vÃ ©tÃ ©rinaire gouvernemental du pays doit Ã ªtre notÃ © clairement et en dÃ ©tails par le vÃ ©tÃ ©rinaire qui reprÃ ©sente l'autoritÃ © demandant le contrÃ ´le. Laboratory health test The result of every test carried out for a transmissible disease by a veterinarian or a laboratory authorized by the government veterinary service of the country must be entered clearly and in detail by the veterinarian acting on behalf of the authority requesting the test. SECTION VIII Exigences sanitaires de base Les exigences ne sont pas valables pour l'introduction dans la CommunautÃ © Basic health requirements These requirements are not valid to enter the Community Je soussignÃ © (1) certifie que l'Ã ©quidÃ © dÃ ©crit dans le passeport no .................... dÃ ©livrÃ © par satisfait aux conditions suivantes: I, the undersigned (1), hereby certify that the equid described in passport No .................... issued by satisfies the following conditions: (a) il a Ã ©tÃ © examinÃ © ce jour, ne prÃ ©sente aucun signe clinique de maladie et est apte au transport; it has been examined this day, presents no clinical sign of disease and is fit for transport; (b) il n'est pas destinÃ © Ã l'abattage dans le cadre d'un programme national d'Ã ©radication d'une maladie transmissible; it is not intended for slaughter under a national eradication programme for a transmissible disease; (c) il ne provient pas d'une exploitation faisant l'objet de mesures de restriction pour des motifs de police sanitaire et n'a pas Ã ©tÃ © en contact avec des Ã ©quidÃ ©s d'une telle exploitation; it does not come from a holding subject to restrictions for animal health reasons and has not been in contact with equidae on such a holding; (d) Ã ma connaissance, il n'a pas Ã ©tÃ © en contact avec des Ã ©quidÃ ©s atteints d'une maladie transmissible au cours des 15 jours prÃ ©cÃ ©dant l'embarquement. to the best of my knowledge, it has not been in contact with equidae affected by a transmissible disease during the 15 days prior to loading. LA PRÃ SENTE CERTIFICATION EST VALABLE 10 JOURS Ã COMPTER DE LA DATE DE SA SIGNATURE PAR LE VÃ TÃ RINAIRE OFFICIEL. THIS CERTIFICATION IS VALID FOR 10 DAYS FROM THE DATE OF SIGNATURE BY THE OFFICIAL VETERINARIAN. "" ID="3">Oui/non (barrer la mention inutile) Yes/no (delete as appropriate)"> ID="3">Oui/non (barrer la mention inutile) Yes/no (delete as appropriate)"> ID="3">Oui/non (barrer la mention inutile) Yes/no (delete as appropriate)"> ID="3">Oui/non (barrer la mention inutile) Yes/no (delete as appropriate)"> ID="3">Oui/non (barrer la mention inutile) Yes/no (delete as appropriate)"> ID="3">Oui/non (barrer la mention inutile) Yes/no (delete as appropriate) "> Maladies dont l'inclusion dans le certificat zoosanitaire joint au passeport doit Ã ªtre envisagÃ ©e Diseases for which an endorsement must be made on the health certificate attached to the passport 1. Peste Ã ©quine - African horse sickness 2. Stomatite vÃ ©siculeuse - vesicular stomatitis 3. Dourine - dourine 4. Morve - glanders 5. EncÃ ©phalomyÃ ©lites Ã ©quines (tous types) - equine encephalomyelitis (all types) 6. AnÃ ©mie infectieuse - infectious anaemia 7. Rage - rabies 8. FiÃ ¨vre charbonneuse - anthrax (1) Ce document doit Ã ªtre signÃ © dans les 48 heures prÃ ©cÃ ©dant le dÃ ©placement international de l'Ã ©quidÃ ©. (2) This document must be signed within 48 hours prior to international transport of the equid.